83 F.3d 415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Marion HEAD, Jr., Plaintiff-Appellant,v.STATE of North Carolina, Defendant-Appellee.Joseph Marion HEAD, Jr, Plaintiff-Appellant,v.Leonard LOWE;  State of North Carolina, Defendants-Appellees.
Nos. 96-6216, 96-6222.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 3, 1996.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.   James C. Fox, Chief District Judge;  W. Earl Britt, District Judge.  (CA-96-44-CT-BR, CA-96-46-5-F)
Joseph Marion Head, Jr., Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before ERVIN and Motz, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing these 42 U.S.C. § 1983 (1988) actions as frivolous.   Appellant claimed that his convictions violated due process and equal protection principles and that he was denied a speedy trial by an impartial tribunal.   He sought damages.   Appellant's claims are not cognizable under § 1983 because he has not shown that the challenged convictions have been reversed, expunged, or declared invalid.   See Heck v. Humphrey, --- U.S. ---, 62 USLW 4594 (U.S. June 24, 1994) (No. 93-6188).


2
We accordingly affirm the district court's decisions.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.